Citation Nr: 1205599	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1971, to include service in the Republic of Vietnam and his decorations include the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating action by the Department of Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).  During the pendency of the appeal, the Veteran relocated to the State of Washington and the Seattle RO properly has jurisdiction over this matter.

In March 2010, the Veteran testified at a Board hearing at his local RO before the undersigned Veterans Law Judge and a transcript of the proceeding has been associated with the claims folder.  

The Board previously remanded this matter in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Board remanded this matter to afford the Veteran a VA examination, and such was provided in December 2010.  However, the examiner stated that further psychiatric evaluation was necessary to determine the relationship between the psychiatric disorder and the Veteran's employability.  A VA psychiatric examination was subsequently scheduled.  

The Veteran did not appear for the scheduled VA psychiatric examination, but in an August 2011 statement, he reported the reasons for his failure to appear and indicated that he would appear if scheduled for another examination.   Also of record is the August 2011 statement of the Veteran's treating mental healthcare provider, tending to support the Veteran's explanation for not appearing for the scheduled examination.  Based on these statements and the need to remand the matter for other development efforts, the Board finds that the Veteran has provided good cause for his failure to appear at the VA psychiatric examination.   Thus, the Board again remands the Veteran's claim for a TDIU to provide him another opportunity to appear for the requested VA examination.  See 38 C.F.R. § 3.655 (2011) (noting that a VA examination may be rescheduled if good cause is shown). 

The Board observes that the Veteran likely receives regular relevant medical treatment for his service-connected disabilities; however, pertinent records of his VA care, dated from January 2004 to February 2006 and since June 2009, have not been associated with the claims folder.  Further, relevant Vet Center treatment records, dated from January 2004 to November 2004 and since January 2005, are not of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (noting Vet Center treatment records are constructively before VA).  Under the law, VA must attempt to obtain these records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the Board is without discretion and must remand this matter for further development. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his (I) hearing impairment; (II) tinnitus; (III) right leg shell fragment wound; and (IV) acquired psychiatric symptomatology and any possible impact on his employability.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The AMC/RO should request the Veteran to identify all sources of private (I) hearing impairment; (II) tinnitus; (III) right leg shell fragment wound; and (IV) acquired psychiatric treatment, since January 2004 (one year prior to the claim presently on appeal).  Then the RO should take appropriate steps to attempt to obtain any identified records, utilizing the provided information.  All development efforts should be undertaken in writing and associated with the claims folder.

3.  The AMC/RO should undertake appropriate efforts to obtain all outstanding psychiatric treatment records generated at the Vet Center, between January 2004 and November 2004,  and since January 2005.  In the event the Vet Center fails to reply, the AMC/RO should inform the Veteran and provide him the opportunity to obtain the records or provide any other records in his possession.  All development efforts should be in writing and associated with the claims folder.

4.  The AMC/RO should obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's (I) hearing impairment; (II) tinnitus; (III) right leg shell fragment wound; and (IV) acquired psychiatric conditions, dated from January 2004 to February 2006 and since June 2009.  Any negative response should be in writing and associated with the claims folder.  

5.  After associating all outstanding records and lay statements with the claims file, the AMC/RO should schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner, to include the December 2010 VA examination report.  All tests deemed appropriate by the examiner should be performed.  The examiner is directed to report all pertinent findings and estimate the Veteran's GAF score and comment on his social and occupational impairment related to his psychiatric disability.  

Thereafter, the examiner should issue an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service connected (I) hearing impairment, (II) tinnitus, (III) posttraumatic stress disorder (PTSD), and (IV) right leg shell fragment wound and/or any additional disorder(s) for which service connection has been granted, alone or together, render him unable to secure or follow a substantially gainful occupation.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions must be supported with a complete rationale and set forth in a legible report. 

The Veteran should be advised that failure to report to any scheduled examination or to cooperate in the development of his claim could result in a denial of the claimed benefits. 

6.  Finally, the AMC/RO should readjudicate the present appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


